Citation Nr: 1530795	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  11-22 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected cervical strain.

2.  Entitlement to service connection for depression, to include as secondary to service-connected cervical strain.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).

4.  Entitlement to an effective date prior to March 9, 2009, for the assignment of a 40 percent evaluation for cervical strain and myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Regarding the issues of entitlement to service connection for depression and a lumbar spine disability and to TDIU, as will be discussed in the remand, these matters were denied in a June 2012 rating decision.  (The Board notes that both matters were previously denied; thus, there is a question as to whether new and material evidence is required or whether the initial decisions did not become final due to the nature of evidence submitted within a year of the initial decisions on those claims.)  The Veteran filed a notice or disagreement (NOD) as to the denials of service connection for a lumbar spine disability and depression and of TDIU in April 2013.  In July 2013, the RO issued a deferred rating decision acknowledging that an NOD had been filed, but indicating that it had not yet been associated with the claims folder.  No further action appears to have been taken.  Accordingly, although the issues of entitlement to service connection for a lumbar spine disability and depression and to TDIU were not certified for appeal, the Board will address these issues for the sole purpose of ensuring the issuance of a statement of the case (SOC) along with information about the process for perfecting an appeal as to that issue, if the Veteran so desires.  



REMAND

A review of the record reveals that on the VA Form 9 (Appeal to the Board of Veterans' Appeals) filed in connection with the Veteran's claim of entitlement to an effective date prior to March 9, 2009, for the assignment of a 40 percent evaluation for cervical strain and myositis, the Veteran checked the box indicating his desire to have a Board hearing before a Veterans Law Judge, in Washington, DC.  In April 2015, he was notified that he had been scheduled to appear at a hearing in Washington, DC, to be held on June 23, 2015.  The following month, the Veteran informed VA that he would be unable to travel to Washington, DC, and requested to be scheduled for a videoconference hearing in lieu of a hearing in Washington, DC.  The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).  In accordance with the request, the Veteran must be provided an opportunity to present testimony during a hearing.  See 38 C.F.R. § 20.700(e) (2014).

As noted in the introduction, in a June 2012 rating action, the RO denied service connection for depression and a lumbar spine disability, as well as entitlement to TDIU.  The Veteran filed a timely NOD as to the RO's denial of those issues.  To date, however, no SOC has been furnished concerning the issues outlined above, or at least no SOC has been associated with the Veteran's paperless claims files that are now before the Board (as of July 17, 2015).  Notably, an SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2014).  Therefore, remand is required for the issuance of an SOC regarding the issues of entitlement to service connection for depression and a lumbar spine disability, as well as entitlement to TDIU.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.  

The remanding of these issues must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issues to the Board only if the Veteran perfects his appeals of such issues in accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  Schedule the Veteran for a videoconference hearing at the RO before a member of the Board in connection with his appeal of the issue of Entitlement to an effective date prior to March 9, 2009, for the assignment of a 40 percent evaluation for cervical strain and myositis.  Notify the Veteran of the date and time of the hearing.  Allow the Veteran and his representative an opportunity to prepare for the hearing.  

2.  Issue an SOC addressing the issues of entitlement to service connection for a lumbar spine disability and depression and to TDIU.  The SOC should address whether previous denials of service connection for depression and a low back disability became final, thus requiring the submission of new and material evidence, or whether prior decisions were rendered nonfinal due to the nature of evidence submitted prior to the expiration of the appeal period.  See 38 C.F.R. § 3.156(b) (2014).  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the appeal is timely perfected, the issues should be returned to the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

